
	
		I
		112th CONGRESS
		1st Session
		H. R. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Scalise (for
			 himself, Mr. Gingrey of Georgia,
			 Mr. Peters,
			 Mr. Ross of Florida, and
			 Mr. Cravaack) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To require any amounts remaining in a Member’s
		  Representational Allowance at the end of a fiscal year to be deposited in the
		  Treasury and used to reduce the Federal debt.
	
	
		1.Short titleThis Act may be cited as the
			 Mandatory Returning of Allowances Act
			 or the MRA Act.
		2.Requiring amounts
			 remaining in members’ representational allowances to be used to reduce the
			 federal debt
			(a)In
			 GeneralNotwithstanding any
			 other provision of law, any amounts appropriated for Members’ Representational
			 Allowances for the House of Representatives for a fiscal year which remain
			 after all payments are made under such Allowances for the year shall be
			 deposited in the Treasury and used to reduce the Federal debt (in such manner
			 as the Secretary of the Treasury considers appropriate).
			(b)Effective
			 DateThis section shall apply
			 with respect to fiscal year 2011 and each succeeding fiscal year.
			
